DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 11/11/2022. Claim 4 is cancelled. Claims 1-3 and 5-20 are pending in the Application, of which Claims 1, 11 and 17 are independent.

Continuity/ Priority Information
The present Application 17219297, filed 03/31/2021 Claims Priority from Provisional Application 63002710, filed 03/31/2020.
 
Claim Objections
Claims 17-20 are objected to because of the following informalities: 
Claim 17, change the term “expected”  to recite “known” as to be consistent with the rest of the Claims language. Appropriate correction is required.

Response to Arguments
Applicant's arguments filed on 11/11/2022 with the Amendment/ Remarks, with respect to the rejection of Claims 1-3 and 5-20 under 35 U.S.C. 102(a)(1) as being anticipated by Bertin et al. (U.S. Patent No. 6,574,763), have been fully considered but they are not persuasive, as set forth in the present office action.  
Applicant  asserts the Bertin et al. reference does not teach “a bit pattern that has a known thermal load and corresponding first known temperature”. To the extent the Bertin et al. reference may mention temperature attributable to an oven, Applicant respectfully asserts the Bertin et al. reference does not teach what temperatures of portion of temperatures are attributable to/known for the bit patterns.
In response to Applicant arguments, Bertin discloses, with reference to FIG. 4, the test control circuit 401 operates by generating a data pattern via the data pattern generator 417 and by applying the data pattern to the memory array 103 via the data comparison circuit 403 so as to test all bits within the memory array 103.
 As illustrated in FIG. 2, in step 202, the temperature of the burn-in oven 105 is raised to a first predetermined temperature (about 85.degree. C.), corresponding to the first known temperature, and the memory array 103 is again tested. 
Clearly, the first predetermined temperature (85.degree. C.), i.e. the first known temperature is associated with the data pattern corresponding to the bit pattern with a known thermal load. As it is well known in the art, all bit patterns inherently dissipate heat, i.e. thermal load, upon execution, depending on the processing speed of a device. A thermal load of a device is well known according to the manufacturer’s specification. In this case, there is no recitation in the independent Claims for determining the thermal load of the bit pattern. The Claims are broader in scope thus failing to further define the bit pattern.   
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard (See MPEP 2111).
For example, according to the specification Par. 19, a diagnostics bitmap file can be applied to the FPGA to give it a known thermal load. Based on the known thermal load of the FPGA, the temperature control efficiency of the thermal temperature control system can be validated by measuring the temperature of the FPGA.
The Claims language repeats the specification, without determining the thermal load of the bit pattern. Instead, the specification describes measuring the temperature of the FPGA.   
Applicant further  asserts that the Bertin et al. reference does not teach performing “a test equipment temperature control analysis........by determining if temperature control components control a temperature of the test equipment component, including comparing a known temperature delta to a measured temperature delta”.
In response to Applicant arguments, as illustrated in Fig. 4, Bertin discloses, during a comparison operation between test data written to and read from an address location of the memory array 103, a register 427 within the failed address buffer register 405 stores the address of the location begin tested/compared (e.g., as supplied via the address counter 413). If the data comparison circuit 403 indicates that the data written to the address location differs from the expect data of that address location, the address location must contain at least one faulty bit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertin et al. (U.S. Patent No. 6,574,763) Pub. Date: 2003-06-03.
Regarding independent Claims 1, 11 and 17, Bertin discloses a method and apparatus for testing and burn-in of a semiconductor integrated circuit, comprising: 
test equipment configured to perform testing operations; 
FIG. 1 is a schematic diagram of an inventive burn-in and test system 101 for burning-in and testing a semiconductor device, such as a semiconductor memory array 103. Burn-in and test system 101 can identify and correct self-healing defects within the memory array 103 that appear at elevated testing temperatures but that do not appear subsequently at the operating temperatures.
FIG. 3A is a timing diagram of a preferred temperature profile for the burn-in oven 105 during burn-in and testing of the memory array 103, and is described with the flowchart of FIG. 2. 
applying a known first bit pattern ... that has a known thermal load and corresponding first known temperature;  
FIG. 2 is a flowchart of the preferred operation of the burn-in and test system 101 during burn-in and testing. In step 202, the temperature of the burn-in oven 105 is raised to a first predetermined temperature (about 85.degree. C.), and the memory array 103 is again tested. More importantly, during step 202, the proper operation of the burn-in and test system 101 is verified (e.g., whether the memory array 103 is properly mounted within a burn-in socket, whether the burn-in oven 105 is operating properly, etc.) prior to high voltage-high temperature stressing. However, the addresses of any bits that fail during testing are logged by the testing and repair apparatus 109 and faulty bits are replaced with redundant operable bits within the memory array 103 (as described below).
applying a known second bit pattern ... that has a known thermal load and corresponding first known temperature; 
In step 203, the temperature of the burn-in oven 105 is raised to a second pre-determined temperature (e.g., preferably above about 120.degree. C., most preferably between about 130-150.degree. C.) and the "burn-in" cycle of the memory array 103 begins.  This form of stressing accelerates the aging of the memory array so as to identify early life defects within the array (e.g., allowing such defects to be corrected using redundancy schemes). The address of each faulty bit is logged by the testing and repair apparatus 109. 
performing a test equipment temperature control analysis ... and determining if temperature control components control a temperature of the test equipment, including comparing a known temperature delta to a measured temperature delta; In general, the test control circuit 401 operates by generating a data pattern via the data pattern generator 417 and by applying the data pattern to the memory array 103 via the data comparison circuit 403 so as to test all bits within the memory array 103. Preferably the data pattern generator 417 writes alternating bit values to each bit of an address location, to ensure cell to cell integrity. However, other test patterns may be employed. 
performing a test equipment temperature control analysis ... determining if temperature control components control a temperature of the test equipment, including comparing a known temperature delta to a measured temperature delta.   
With reference to FIG. 4, the failed address buffer register 405 comprises a plurality of storage locations 425 that store the address of each memory array location having faulty bits, as identified by the data comparison circuit 403. For example, during a comparison operation between test data written to and read from an address location of the memory array 103, a register 427 within the failed address buffer register 405 stores the address of the location begin tested/compared (e.g., as supplied via the address counter 413). If the data comparison circuit 403 indicates that the data written to the address location differs from the expect data of that address location, the address location must contain at least one faulty bit.

Regarding Claims 2, 3, 5-6, Bertin discloses reperforming a test equipment temperature control analysis; FIG. 3A is a timing diagram of a preferred temperature profile for the burn-in oven 105 during burn-in and testing of the memory array 103, and is described with the flowchart of FIG. 2. With reference to FIGS. 2 and 3A, in step 201, an initial test is performed on the memory array 103 while the memory array 103 is at room temperature. For example, a voltage may be written to each bit within the memory array 103 and then read out to verify that the array is functioning properly. Typically, this initial test lasts about one minute. However, the addresses of any bits that fail during testing are logged by the testing and repair apparatus 109 and faulty bits are replaced with redundant operable bits within the memory array 103 (as described below).
Regarding Claims 7, 8, 14, 15, Bertin discloses first and second bit pattern generation; With reference to FIG. 4, In general, the test control circuit 401 operates by generating a data pattern via the data pattern generator 417 and by applying the data pattern to the memory array 103 via the data comparison circuit 403 so as to test all bits within the memory array 103. More specifically, the clocking control circuit 411 receives a start command from the controller 107 (FIG. 1) and in response thereto the clocking control circuit 411 supplies the appropriate clocking to the control logic 415 so as to commence data generation via the data pattern generator 417 (and testing of the memory array 103) and operational commands to the memory array 103.

Regarding Claim 16, 18-20, Bertin discloses temperature analysis system of test equipment based upon a comparison of known temperature values;
The data comparison circuit 403 preferably comprises a first latch 419 for receiving data output from the memory array 103 in response to a read command from the control logic 415, a second latch 421 for receiving test data from the data pattern generator 417 (i.e., "expect" data), and an XOR gate 423 for comparing the test data read from the memory array 103 to expect data of data pattern generator 417. Specifically, for each address location within the memory array 103, the XOR gate 423 compares the expected response of the memory array 103 (e.g., the expect data written to the address location) to the actual response of the memory array 103 (e.g., the test data actually stored at the address location in response to the test data). The results of each comparison are output to the failed address buffer register 405.

Regarding Claim 9, 10, 12, 13, Bertin discloses test control component and a field programmable gate array (FPGA);  FIG. 1, The controller 107 “control component” may comprise any conventional controller such as a microprocessor, a microcontroller, a computer system or the like having program code stored therein for controlling the operation of the burn-in and test system 101 as described below. FIG. 1 is a schematic diagram of an inventive burn-in and test system 101 for burning-in and testing a semiconductor device, such as a semiconductor memory array 103 “FPGA”.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: November 18, 2022
Final Rejection 20221117
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov